Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark C. Busack appeals the district court’s order granting the Government’s motion to authorize payment of restitution from Busack’s inmate account and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United State v. Busack, No. 5:15-cr-00054-FEP-JES-1, 2016 WL 1559599, 2016 WL 3039886 (N.D.W. Va. Apr. 18 & May 27, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED